  8:20-cv-00473-BCB-CRZ Doc # 58 Filed: 08/04/21 Page 1 of 1 - Page ID # 615




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JASON HAGUE, Special Administrator of
the Estate of Jeffrey K. Hague,
Deceased;                                                     8:20CV473

                     Plaintiff,
                                                                ORDER
       vs.

UNION     PACIFIC       RAILROAD
COMPANY, a Delaware Corporation;

                     Defendant.



      The court has been advised that the parties in the above-captioned matter
have settled their claims.

      Accordingly,

      IT IS ORDERED that:

        (1)    Within thirty (30) calendar days of the date of this order, the parties
shall file a joint stipulation for dismissal (or other dispositive stipulation) with the
clerk of the court, together with submitting to the trial judge a draft order which will
fully dispose of the case.

      (2)   Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.

      (3)   The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.


      Dated this 4th day of August, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
